Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/025,334 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 13-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CustomCraft Countertops countertop installation document. The CustomCraft document teaches a laminated countertop assembly comprising two slabs perpendicularly arranged as best seen in step 1, 6, 8, and 9. As seen in step 1 the lamination is located on a top side and front edge of each substrate.  Each substrate has a miter cut angled at 45 degrees for the corner connection. As seen in step 8 at least four slots are on each unlamented portion of each substrate along the miter. The slots are aligned such that four biscuits connect between slots of the adjacent substrates. As seen in step 8 fasteners/bolts are located in holes that are considered angled relative to the front edge. As described on page 4, the substrate are made from ¾ inch material with a ¾ inch build-down front edge and ¾ inch build up strips for a full cross-sectional thickness of 1 ½ inches. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CustomCraft Countertops countertop installation document.
For further clarification regarding claims 2-4, 9-11, and 16-18 The CustomCraft document discloses every element as claimed and discussed except the specific material of the substrate and laminate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the substrate from particle board or chip board and the laminate from paper and resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.